           Case 1:19-cr-00830-AT Document 12 Filed 11/26/19 Page 1 of 1



LAW OFFICES OF MONTELL FIGGINS, LLC
Montell Figgins, Esq., Attorney ID#: 036912003
17 Academy St., Suite 305
Newark, New Jersey 07102
T: (973) 242 – 4700
F: (973) 242 – 4701
Attorneys for Defendant


                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                     :
          Plaintiff,                         :
                                             :
v.                                           :         Case No.: 1:19-cr-830
                                             :
MICHAEL THOMAS                               :
          Defendant.                         :         NOTICE OF APPEARANCE



To: The Clerk of the Court and all parties of record


        Notice is hereby given of the entry of the undersigned as counsel for the Defendant,
MICHAEL THOMAS, in the above-entitled action and request that copies of all papers in this
action be served upon the undersigned.

                                                       Montell Figgins, Esq.
                                                       Law Offices of Montell Figgins, LLC
                                                       17 Academy Street, Suite 305
                                                       Newark, New Jersey 07102



Dated: November 26, 2019

                                                       Respectfully submitted,

                                                       /s/Montell Figgins___
                                                       Montell Figgins, Esq.
                                                       Law Offices of Montell Figgins
